      Case 20-20750     Doc 28    Filed 03/02/21 Entered 03/02/21 14:19:11          Desc Main
                                    Document     Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In Re:     Katie Brooks,                    )   CASE NO. 20-20750
                                            )
                                            )   Hon. Judge Timothy A. Barnes
            Debtor.                         )
                                            )   CHAPTER 13



                                     NOTICE OF MOTION

To:      Trustee Marilyn O. Marshall, Esq., 224 South Michigan Avenue, Suite 800, Chicago, IL
         60604

         Katie Brooks, 744 S. Kilbourn Ave., Chicago, IL 60624

         All creditors received notice via the attached Notice of Chapter 13 Bankruptcy Case.


Please take notice that on 3/18/2021, at 2:30 PM, or as soon thereafter as counsel may be heard,
I shall appear using Zoom for Government at this link: https://www.zoomgov.com/ or by
telephone, to Zoom for Government at 1−669−254−5252 or 1−646−828−7666, meeting ID 161
329 5276 and passcode 433658, and present the attached motion.



                                     PROOF OF SERVICE

Victoria J. Carpenter certifies that she sent via U.S. Postal Service, and caused to be emailed via
the Court where applicable, a copy of this notice to the above-named entitled parties with postage
prepaid from the mail chute located at 540 N. Dearborn St., Chicago, IL 60610, on 3/02/2021.




  /s/ Victoria J. Carpenter
 By: Victoria J. Carpenter, Esq.                            Carpenter Law Offices
 Counsel for Debtor                                         P.O. Box 10036
                                                            Chicago, IL 60610

                                                            Tel. (312) 307-2336
  Case 20-20750        Doc 28     Filed 03/02/21 Entered 03/02/21 14:19:11             Desc Main
                                    Document     Page 2 of 5

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


Case No. 20-20750                                             Hearing Date: 3/18/2021

Name of Presiding Judge: Timothy A. Barnes

Title of Case: In re Katie Brooks

Brief Statement of Motion: Motion for Original Attorney's Fees for Representing Debtor in

a Chapter 13


The rules of this Court require counsel to furnish the names of all parties entitled to notice of the
entry of an order and the names and addresses of their attorneys. Please do this immediately
below. (Separate lists may be appended.)

Names and addresses                    Victoria J. Carpenter, Esq.
of moving counsel:                     P.O Box 10036
                                       Chicago IL 60610

Names and address of                   Trustee Marilyn O. Marshall, Esq.
other parties entitled                 224 South Michigan Avenue, Suite 800
to notice:                             Chicago, IL 60604

                                       Katie Brooks
                                       744 S. Kilbourn Ave.
                                       Chicago, IL 60624


                                              ORDER
               Case 20-20750                     Doc 28              Filed 03/02/21 Entered 03/02/21 14:19:11       Desc Main
                                                                       Document     Page 3 of 5

                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
 IN RE:                                                                           )
                   Katie Brooks                                                   )   BK No.: 20-20750
                                                                                  )
                                                                                  )   Chapter 13
                                                                                  )
                                                                                  )
                                                                                  )
                                                Debtor(s)                         )

                        ATTORNEY'S APPLICATION FOR CHAPTER 13 COMPENSATION UNDER
                               THE COURT-APPROVED RETENTION AGREEMENT
                                    (Use for cases filed on or after April 20, 2015)

     The undersigned attorney seeks compensation pursuant to 11 U.S.C. § 330(a)(4)(B) and the Court-Approved Retention
     Agreement executed by the debtor(s) and the attorney, for representing the interests of the debtor(s) in this case.

            Use of Court-Approved Retention Agreement:

            The attorney and the debtor(s) have entered into the Court-Approved Retention Agreement.

            Attorney Certification:

            The attorney hereby certifies that:
            1. All disclosures required by General Order No. 11-2 have been made.

            2. The attorney and the debtor(s) have either:

                  (i) not entered into any other agreements that provide for the attorney to receive:

                       a.     any kind of compensation, reimbursement, or other payment, or

                       b.      any form of, or security for, compensation, reimbursement, or other payment that varies from the
                               Court-Approved Retention Agreement; or

                  (ii) have specifically discussed and understand that:

                       a.     the Bankruptcy Code may require a debtor's attorney to provide the debtor with certain documents and
                              agreements at the start of the representation;

                       b.      the terms of the Court-Approved Retention Agreement take the place of any conflicting provision in an earlier
                               agreement;

                       c.      the Court-Approved Retention Agreement cannot be modified in any way by other agreements; and

                       d.      any provision of another agreement between the debtor and the attorney that conflicts with the Court-Approved
                               Retention Agreement is void.




                                                                                                                 Local Bankruptcy Form 23-1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 20-20750                     Doc 28              Filed 03/02/21 Entered 03/02/21 14:19:11                Desc Main
                                                                       Document     Page 4 of 5

Compensation sought for services in this case pursuant to the Court-Approved Retention Agreement:
$    3,000 flat fee for services through case closing

Reimbursement sought for expenses in this case:
$     310 for filing fee paid by the attorney with the attorney's funds

 $           53      for other expenses incurred in connection with the case and paid by the attorney with the attorney's funds (itemization
                     must be attached)

 $          363      Total reimbursement requested for expenses.


Funds previously paid to the attorney by or on behalf of the debtor(s) in the year before filing this case and not reflected in or
related to the Court-Approved Retention Agreement:
        None
     A total of $             .




 Date of Application:                 March 2, 2021                       Attorney's signature:   /s/ Victoria J. Carpenter, Esq.




                                                                                                                         Local Bankruptcy Form 23-1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
Case 20-20750    Doc 28    Filed 03/02/21 Entered 03/02/21 14:19:11   Desc Main
                             Document     Page 5 of 5




                      ADDITIONAL EXPENSES


 Expense                      Date Incurred                Total Charge

 Copy costs                       /                      $10 (100 pp x .10¢ each)

 Postage costs                    /                      $10

 Bankruptcy credit report         /                      $33




                          TOTAL ADDITIONAL EXPENSES: $53
